IV115th CONGRESS1st SessionH. RES. 133IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Williams (for himself, Mr. Veasey, Mr. Quigley, Mr. Farenthold, Mr. Jones, Mr. Cicilline, Ms. Titus, Mr. Nadler, Mr. Joyce of Ohio, Mr. Grijalva, Ms. Wasserman Schultz, Mr. Donovan, Mr. Blumenauer, Mr. Cohen, Mr. Roskam, Ms. Moore, and Mr. Faso) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of April 11 as National Pet Adoption Day and the month of April as National Pet Adoption Month to highlight the important role pets play in the lives of United States citizens. 
Whereas April 11 would be an appropriate date to designate as National Pet Adoption Day; and  Whereas the month of April would be an appropriate month to designate as National Pet Adoption Month: Now, therefore, be it 
That the House of Representatives— (1)supports the designation of National Pet Adoption Day and National Pet Adoption Month to highlight the important role pets play in the lives of United States citizens;
(2)requests that the President issue a proclamation calling upon the people of the United States to observe National Pet Adoption Day and National Pet Adoption Month with appropriate ceremonies and activities; and (3)encourages the people of the United States to adopt pets from local animal shelters and rescues. 
